DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-2, 4, 7-12, 14, 16-17, 19) are rejected under 35 U.S.C. 103 as being unpatentable over Rathore et al. (hereinafter Rathore)(US Publication 2019/0139282 A1)
Re claim 1, Rathore discloses a computer-implemented method comprising: aggregating, by a computing system, heat map data for a plurality of content items, wherein the aggregated heat map data is generated based on view tracking data associated with the plurality of content items. (See fig. 4A, 4B: 454; ¶s 41, 45 where it teaches training digital images 456 that include different scenarios with a variety of objects in different numbers/positions and corresponding training saliency maps 458.)
But the reference of Rathore fails to explicitly teach generating, by the computing system, a plurality of training examples based on the aggregated heat map data, wherein a training example labels a frame of a content item based on the aggregated heat map data; and training, by the computing system, a saliency prediction model to identify salient regions in content items based on the plurality of training examples.

However, the reference of Rathore does suggest generating, by the computing system, a plurality of training examples based on the aggregated heat map data, wherein a training example labels a frame of a content item based on the aggregated heat map data (See fig. 4A, 4B: 454; ¶s 41, 45 where it teaches training digital images 456 that include different scenarios with a variety of objects in different numbers/positions and corresponding training saliency maps 458.); and training, by the computing system, a saliency prediction model to identify salient regions in content items based on the plurality of training examples. (See fig. 4B; ¶s 46-49 where it teaches training the machine learning model by generating a plurality of predicted saliency maps from the training digital images 456.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Rathore, in the manner as claimed, for the benefit of addressing a variety of scenarios to more accurately identify subjects of interest in digital images. (See ¶ 45)

Re claim 2, Rathore discloses wherein view tracking data associated with a given content item identifies one or more regions of at least one frame of the given content item that were accessed through a viewport of at least one user. (See ¶ 51)

Re claim 4, Rathore discloses wherein aggregating the heat map data further comprises: generating, by the computing system, the aggregated heat map data based on view tracking data associated with a user that viewed at least one of the plurality of content items. (See ¶ 51)

Re claim 7, Rathore discloses wherein generating a training example further comprises: obtaining, by the computing system, aggregated heat map data associated with a first frame of a first content item; and associating, by the computing system, one or more labels with the aggregated heat map data associated with the first frame of the first content item, wherein a label identifies a point of interest that appears in the first frame of the first content item. (See figs. 4A, B; ¶ 41-45)

Re claim 8, Rathore discloses determining, by the computing system, a salient region within at least one frame of an evaluated content item based on the trained saliency prediction model. (See ¶ 44-47)

Re claim 9, Rathore discloses wherein determining the salient region further comprises: determining, by the computing system, that a first point of interest that appears in a frame of the evaluated content item is more likely to be of interest to users accessing the evaluated content item than a second point of interest that appears in the frame of the evaluated content item based on the trained saliency prediction model; and determining, by the computing system, the salient region based on the first point of interest. (See ¶ 44-47)

Re claim 10, Rathore discloses wherein the evaluated content item corresponds to a stored video or a live video broadcast. (See ¶ 44-47)

Claims (11, 16) have been analyzed and rejected w/r to claim 1 above.
Claims (12, 14, 17, 19) have been analyzed and rejected w/r to claims (2, 4) respectively.

Allowable Subject Matter
Claims (3, 5-6, 13, 15, 18, 20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 4, 2022